

Exhibit 10.91
image011.jpg [image011.jpg]


June 1, 2020


Roshan Mendis
4525 Bordeaux Ave.
Dallas, TX 75205


Dear Roshan,


Congratulations on your new role as Executive Vice President and Chief
Commercial Officer. We are pleased to present to you the following offer
effective June 8, 2020 (the "Effective Date"), subject to Board approval.


•Base Salary: Effective July 6, 2020, your annualized base salary will be
$500,000 ("Base Salary"), less withholding for taxes and deductions, which under
the Company's current payroll practices will result in a bi-weekly gross pay
rate of $19,230.77. Your Base Salary will be reviewed annually in accordance
with our regular company review process.


•Annual Bonus: Effective your promotion date, your annual target cash bonus
under Sabre's Executive Incentive Program ("EIP") will be equal to 85% of your
Base Salary, based on your attainment of pre-established performance goals as
approved each calendar year by the Company's Board of Directors or a committee
of the Board. The annual bonus will be paid to you no later than March of the
year following the year in which that bonus was earned. Your bonus will be
prorated for your time in position (SIP and EIP).


•Promotion Equity Grant: You will receive a promotional equity grant of
$1,000,000. Your grant will be delivered in an equal number of stock options and
performance restricted stock units (PSUs) using a stock price of $14.00 per
share to calculate your award. Your award will be granted on the next regularly
scheduled grant date following the Effective Date, which is June 15, 2020. The
stock options will vest 33⅓% per year on the anniversary of the grant date and
will have an exercise price equal to the closing price of Sabre stock on the
grant date. Half of the PSUs granted will vest 33⅓% on each of (1) June 15, 2021
with the number of PSUs vesting being based on 2020 adjusted EBITDA performance,
(2) March 15, 2022 with the number of PSUs vesting being based on 2021 adjusted
EBITDA performance and (3) March 15, 2023 with the number of PSUs vesting being
based on 2022 adjusted EBITDA performance. The remaining half of the PSUs
granted will vest on March 15, 2023 based on the Company achieving its
three-year Free Cash Flow (EBITDA less PP&E) goal for 2020 through 2022.


◦Participation in the Company's Long-Term Equity Incentive Plan: You will remain
eligible to participate in the Company's LTI program and the new target grant
value for this position is
$1,500,000.


◦You will continue to be subject to the Company's Stock Ownership Guidelines,
but with a new guideline level of three (3) times your base salary. You will
have five years from your promotion to achieve this level; however, in the
interim you will continue to be subject to certain share retention requirements
until you meet this guideline level.






--------------------------------------------------------------------------------







•Relocation: You will be eligible to receive relocation assistance and benefits
beginning January 1, 2021. It is expected you will relocate to the DFW area by
December 31, 2021. Per our discussion we will continue to assess this
arrangement on an ongoing basis. Your relocation assistance will be provided in
accordance with the Sabre Expatriate and Temporary Duty Assignment Policy.
•Expatriate Benefits: The Company provided expatriate benefits will be in
accordance with the summary and time periods described in Appendix A.
•Termination Provisions: You will be eligible to participate in the Company's
Executive Severance Plan as a Level 2 Employee, as approved by the Compensation
Committee of the Board, which will provide you with certain severance benefits
in the event of your termination of employment by the Company other than for
Cause or your resignation for Good Reason (each as defined in the Executive
Severance Plan, a copy of which is enclosed with this letter) and which
otherwise addresses the treatment of your termination of employment.
All compensation payments described in this letter are subject to the approval
of Board of Directors of the Company and will be paid in accordance with the
Company's customary payroll practices and the requirements of applicable law.
We value your contributions and leadership and are excited to have you as a key
leader in our organization. Please sign and return this letter to me, indicating
your acceptance and understanding, no later than June 5, 2020.
Sincerely,




/s/ Dave Shirk
Dave Shirk
President, Travel Solutions






Acceptance: I agree with the terms and conditions of this letter.





/s/ Roshan MendisJune 2, 2020Roshan MendisDate









--------------------------------------------------------------------------------





APPENDIX A


Additional Benefit Summary


This appendix is intended as a summary of the additional benefits and the time
periods for which those benefits will be provided by the Company.





BENEFIT TIME PERIODBENEFIT
Current –
7/5/2020
7/6/2020 – 12/20/2020
Beginning
12/21/2020
Compensation and Benefit Plans✔✔✔VISA/Work Permits✔✔✔Monthly Housing
Allowance✔Monthly Utilities Allowance✔COLA✔Child Education Assistance✔Tax
Equalization✔✔✔Tax Preparation✔✔✔Hypothetical Withholding✔✔Foreign Tax
Payment✔✔Home Leave✔Monthly Car Allowance✔International Healthcare
Plan✔✔✔Repatriation Benefits✔✔✔

*based on US payroll processing, but dates will align with tax year; relocation
benefits apply if relocation occurs


EXPATRIATE BENEFIT DESCRIPTION
Compensation and Benefit Plans
You will remain on the payroll and pay cycle of your home country (the United
States). Administration of your compensation and benefit plans (including, but
not limited to pay plans, merit, incentive, bonuses) will remain with your home
country. You will not receive host country compensation or benefits.


Visa and/or Work Permits
Company provided assistance and reimbursement of the costs of obtaining and
maintaining any necessary work permits, visas, and other required documentation.


Supplemental International Allowances
Housing Arrangements
Basic utilities - USD 240 a month for water, heat, electricity, gas, excluding
telephone, cable
TV, etc.


Renting a Home - USD 12,000 net monthly housing allowance for renting a home,
paid
directly to the landlord.






--------------------------------------------------------------------------------





. Owning a Home - USD 10,000 per month allowance. Sabre will not provide any
assistance purchasing a home nor is the company responsible for any assistance
selling the home in the future.


Cost of Living Allowance
Cost of living allowance {COLA), which is intended to equalize purchasing power
in the international/host location. COLA will change in response to base salary
changes and changes in family size; retroactive adjustments are not made.


Education
Educational assistance for children to attend adequate schools in the host
country.


Income Taxes
Please note, you are responsible for complying with any and all applicable
income tax regulations in the host country and any other countries where you are
required to pay taxes.


Tax Equalization
Tax equalization services provided by Deloitte and per the Company Tax
Equalization Policy for the year of repatriation and subsequent years (if deemed
necessary).


Tax Preparation
Tax preparation services provided by Deloitte, including for the year of
repatriation and subsequent years (if deemed necessary). Please note this only
applies to income earned on Company business.


Hypothetical Withholding
In lieu of Federal and State/Local Taxes (if applicable), a hypothetical tax to
be deducted from each payroll check.


Foreign Tax
Company paid foreign taxes directly to the host country government, as
applicable.


Other Benefits
Home Leave
One (1) home leave trip (business class) to either Dallas, TX, Sri Lanka or
Australia per twelve
(12) months worked for participant and each accompanying family member.


Car Allowance
Monthly car allowance of US $1,500 per month for all car expenses, net of taxes.


Healthcare
Participation in the Cigna International Expatriate Healthcare Plan.


Repatriation
Repatriation benefits provided in accordance with the Repatriation section of
the Expatriate and TDY Policy. Same allowable air and surface shipment per
Expatriate Letter of Assignment, and repatriation allowance will be USD 5,000.

